DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendments filed on 07/15/2021 and Interview on 07/29/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier on 07/29/2021.

The following list of claims replaces any prior listing of claims:

1. 	(Currently Amended) A service acceleration method in a network functions virtualization (NFV) system, wherein the method comprises:
	determining, by a programmable package determining entity, a target service function that needs to be accelerated;
	obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function;

	running, by the acceleration engine, the target programmable package to accelerate the target service function that needs to be accelerated,
wherein each service function has a corresponding programmable package used for acceleration
	the programmable package determining entity comprises a virtualized network function (VNF) and a management and orchestration (MANO), wherein
	the MANO is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and, wherein
	determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises: 
	determining, by the VNF, the target service function that needs to be accelerated;
	obtaining, by the programmable package determining entity, the target programmable package corresponding to the target service function comprises: 
sending, by the VNF, a service acceleration request to the MANO, wherein the service acceleration request indicates the target service function that needs to be accelerated; 
	determining, by the MANO from the correspondence between a service function and a programmable package name, and a target programmable package name corresponding to the target service function; and
	obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package; and
sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises:
	sending, by the MANO, the target programmable package to the acceleration engine in the NFVI,
wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,
wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function. 


2. 	(Canceled) 

3. 	(Currently Amended) The method according to claim 
	the MANO is configured to store a correspondence between the programmable package and an acceleration engine partition number; and, wherein the method further comprises:
	determining, by the MANO from the correspondence between the programmable package and an acceleration engine partition number, a target partition corresponding to the target programmable package; and

	running, by the acceleration engine, the target programmable package comprises:
	running, by the acceleration engine, the target programmable package in the target partition.

4. 	(Original) The method according to claim 1, wherein
	the programmable package determining entity comprises a VNF and a MANO; and
	the VNF stores a programmable package, and a correspondence between a service function and a programmable package name; and, wherein
	determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises:
	determining, by the VNF, the target service function that needs to be accelerated;
	obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function comprises:
	determining, by the VNF from the correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, and obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package; and
	sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises:
	sending, by the VNF, the target programmable package to the MANO; and


5. 	(Original) The method according to claim 4, wherein
	the MANO is configured to store a correspondence between the programmable package and an acceleration engine partition number; and, wherein method further comprises:
	determining, by the MANO from the correspondence between the programmable package and an acceleration engine partition number, a target partition corresponding to the target programmable package; and
	sending, by the MANO, the target partition to the acceleration engine in the NFVI; and
	running, by the acceleration engine, the target programmable package comprises:
	running, by the acceleration engine, the target programmable package in the target partition.

6. 	(Original) The method according to claim 1, wherein
	the programmable package determining entity comprises a VNF, wherein the VNF is configured to store a programmable package, and a correspondence between a service function and a programmable package name;
	determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises:
	determining, by the VNF, the target service function that needs to be accelerated;
	obtaining, by the programmable package determining entity, the target programmable package corresponding to the target service function comprises:

	sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises:
	sending, by the VNF, the target programmable package to the acceleration engine in the NFVI.

7.	(Currently Amended)  A service acceleration method in a network functions virtualization (NFV) system, wherein the NFV system comprises a virtualized network function (VNF), a management and orchestration (MANO) and a network functions virtualization infrastructure (NFVI), and the method comprises:
	receiving, by the MANO, a service acceleration request sent by the VNF, wherein the service acceleration request indicates a target service function that needs to be accelerated;
	obtaining, by the MANO, a target programmable package corresponding to the target service function; and
	sending, by the MANO, the target programmable package to an acceleration engine in the NFVI, wherein the target programmable package is used by the acceleration engine to accelerate the target service function that needs to be accelerated,
	running, by the acceleration engine, the target programmable package to accelerate the target service function that needs to be accelerated,
, the MANO is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and, wherein
	obtaining, by the MANO, the target programmable package corresponding to the target service function comprises:
	determining, by the MANO from the correspondence between a service function and a programmable package name, and a target programmable package name corresponding to the target service function, and obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package,
wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,
wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function. 


8. 	(Canceled) 

9. 	(Original) The method according to claim 7, wherein

	determining, by the MANO from the correspondence between the programmable package and an acceleration engine partition number, and a target partition corresponding to the target programmable package; and
	sending, by the MANO, the target partition to the acceleration engine in the NFVI, wherein the target partition enables the acceleration engine to run the target programmable package in the target partition.

10. 	(Currently Amended) A service acceleration system, wherein the system comprises a programmable package determining entity and a network functions virtualization infrastructure (NFVI), and the NFVI comprises an acceleration engine, wherein
	the programmable package determining entity is configured to: determine a target service function that needs to be accelerated, obtain a target programmable package corresponding to the target service function, and send the target programmable package to the acceleration engine in the NFVI; and
	the acceleration engine is configured to run the target programmable package to accelerate the target service function that needs to be accelerated,
wherein each service function has a corresponding programmable package used for acceleration, the programmable package determining entity comprises a virtualized network function (VNF) and a management and orchestration (MANO), wherein
	the MANO is configured to store a programmable package, and a correspondence between a service function and a programmable package name;
	the VNF is configured to: determine the target service function that needs to be accelerated, and send a service acceleration request to the MANO, wherein the service acceleration request indicates the target service function that needs to be accelerated; and
	the MANO is further configured to: determine, from the correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, to obtain the target programmable package corresponding to the target programmable package name from the stored programmable package, and to send the target programmable package to the acceleration engine in the NFVI,
wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,
wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function. 


11. 	(Canceled) 
	 

12. 	(Currently Amended) The system according to claim 10, wherein

	store a correspondence between the programmable package and an acceleration engine partition number;
	determine, from the correspondence between the programmable package and an acceleration engine partition number, a target partition corresponding to the target programmable package; and 
	send the target partition to the acceleration engine in the NFVI; and
	the acceleration engine is configured to run the target programmable package in the target partition.

13. 	(Original) The system according to claim 10, wherein
	the programmable package determining entity comprises a VNF and a MANO; and
	the VNF is configured to store a programmable package, and a correspondence between a service function and a programmable package name;
	the VNF is configured to: determine the target service function that needs to be accelerated, to determine, from the correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, to obtain the target programmable package corresponding to the target programmable package name from the stored programmable package, and to send the target programmable package to the MANO; and
	the MANO is configured to send the target programmable package to the acceleration engine in the NFVI.


	the MANO is configured to:
	store a correspondence between the programmable package and an acceleration engine partition number;
	determine, from the correspondence between the programmable package and an acceleration engine partition number, a target partition corresponding to the target programmable package; and 
	send the target partition to the acceleration engine in the NFVI; and
	the acceleration engine is specifically configured to run the target programmable package in the target partition.

15. 	(Original) The system according to claim 10, wherein
	the programmable package determining entity comprises a VNF, wherein the VNF is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and
	the VNF is configured to: determine the target service function that needs to be accelerated, determine, from the correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, to obtain the target programmable package corresponding to the target programmable package name from the stored programmable package, and to send the target programmable package to the acceleration engine in the NFVI.


	a receiving module, configured to receive a service acceleration request sent by a virtualized network function (VNF) in the NFV system, wherein the service acceleration request indicates a target service function that needs to be accelerated;
	a processing module, configured to obtain a target programmable package corresponding to the target service function; and
	a sending module, configured to send the target programmable package to an acceleration engine in an NFVI in the NFV system, wherein the target programmable package is used by the acceleration engine to accelerate the target service function that needs to be accelerated,
	wherein the acceleration engine runs the target programmable package to accelerate the target service function that needs to be accelerated,
wherein each service function has a corresponding programmable package used for acceleration, wherein the service acceleration apparatus is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and
	the processing module is configured to: determine, from the correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, and obtain the target programmable package corresponding to the target programmable package name from the stored programmable package,
wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,
wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function. 


17. 	(Canceled) 
	 

18.	 (Original) The apparatus according to claim 16, wherein
	the service acceleration apparatus is configured to store a correspondence between the programmable package and an acceleration engine partition number;
	the processing module is further configured to determine, from the correspondence between the programmable package and an acceleration engine partition number, a target partition corresponding to the target programmable package; and
	the sending module is further configured to send the target partition to the acceleration engine in the NFVI, wherein the target partition enables the acceleration engine to run the target programmable package in the target partition.

19. 	(Currently Amended) A server, wherein the server is located in a network functions virtualization, NFV, system, and the server comprises:
	an I/O interface, a processor, and a memory that are connected to each other;

	the processor invokes the program code in the memory to perform the following operations:
	receiving, by using the I/O interface, a service acceleration request sent by a virtualized network function (VNF) in the NFV system, wherein the service acceleration request indicates a target service function that needs to be accelerated; obtaining a target programmable package corresponding to the target service function; and sending the target programmable package to an acceleration engine in an NFVI in the NFV system, wherein the target programmable package is used by the acceleration engine to accelerate the target service function that needs to be accelerated,
	wherein the acceleration engine runs the target programmable package to accelerate the target service function that needs to be accelerated,
wherein each service function has a corresponding programmable package used for acceleration, wherein the service acceleration engine is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and
	the processor is configured to: determine, from correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, and obtain the target programmable package corresponding to the target programmable package name from the stored programmable package,
wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,
wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function. 


20. 	(Currently Amended) A non-transitory, computer-readable medium having processor-executable instructions stored thereon, which when executed by a processor, cause the processor to implement a service acceleration method including the following operations:
	receiving a service acceleration request sent by a virtualized network function (VNF), wherein the service acceleration request indicates a target service function that needs to be accelerated; 
	obtaining a target programmable package corresponding to the target service function; and 
	sending the target programmable package to an acceleration engine in an NFVI in an NFV system, wherein the target programmable package is used by the acceleration engine to accelerate the target service function that needs to be accelerated,
wherein the acceleration engine runs the target programmable package to accelerate the target service function that needs to be accelerated,
wherein each service function has a corresponding programmable package used for acceleration, wherein the service acceleration engine is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and
	the processor is configured to: determine, from correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, and obtain the target programmable package corresponding to the target programmable package name from the stored programmable package,
wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,
wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruglick (US 2015/0339130 A1) See at least ¶ [0021].
Naito et al. (US 2011/0238954 A1) See at least ¶ [0063].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195